ELECTRONIC RECORD




COA #      11-14-00258-CR                        OFFENSE:        1


           Marcus Dwight Booth v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:      DISMISSED                  TRIAL COURT: 385th District Court


DATE: 10/16/14                    Publish: NO    TCCASE#:        CR42435


COA DISPOSITION:      DISMISSED                  TRIAL COURT: 385th District Court


DATE: 10/16/14                    Publish: NO    TCCASE#:        CR42435




                        IN THE COURT OF CRIMINAL APPEALS

                                                                          IHM4 /*<*T/1
         Marcus Dwight Booth v.
STYLE:   The State of Texas                           CCA#:          PD-1459-14

          no se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:           :

DATE:      OzhVIZQtS                                  SIGNED:                        PC:_

JUDGE:           Pm Qsa^*>                            PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD